       Case 5:21-cv-00528-YGR Document 4 Filed 01/22/21 Page 1 of 1




INSTRUCTIONS:                                one



     Consent to Magistrate Judge Jurisdiction

                                                                       consent




     OR

     Decline Magistrate Judge Jurisdiction

                                                             decline




      January 22, 2021                             Joseph Alm

                                                   Tesla, Inc.



                                                                   Signature
